HERETOFORE in this matter, to wit, April 21, 1936, proceeding under our disciplinary authority, we ordered that Earl Wettengel, a member of our bar, be indefinitely suspended. Melville v. Wettengel, 98 Colo. 529,57 P.2d 699. March 12, 1938, Mr. Wettengel filed his petition for reinstatement.
The petition for restoration to his former status is endorsed by several former members of this court, many of the present and former judges of the Denver courts of record, the present and several past presidents of the Colorado Bar Association and of the Denver Bar Association, and an array of other reputable members of the bar, including the attorney who conducted the disbarment proceedings against Mr. Wettengel in the first instance. We are disposed to share the faith of these, our brethren, in the proper resolves of the respondent. Accordingly, let an appropriate order of reinstatement be entered.